ON CONFESSION OF ERROR PER CURIAM. Martha Zamora and Odilio P. Fuentes, the plaintiffs below, appeal an order granting'final summary judgment in favor of their insurer, Tower Hill Prime Insurance Company. Upon Tower Hill’s commendable confession of error, and because genuine issues of material fact exist as to the amount of the actual cash value of the insured loss at hand, we reverse the final summary judgment and remand the case to the trial court for further proceedings. See § 627.7011(3)(a), Fla. Stat. (2016); Siegel v. Tower Hill Signature Ins. Co., 3D16-1861, 225 So.3d 974, 977, 2017 WL 3722502, at *3 (Fla. 3d DCA Aug. 30, 2017); Francis v. Tower Hill Prime Ins. Co., 224 So.3d 259 (Fla. 3d DCA 2017). Reversed and remanded.